 

AMENDED AND rESTATED CONSENT, NOTE AMENDMENT

AND

WARRANT FORFEITURE AGREEMENT

 

This AMENDED AND RESTATED CONSENT, NOTE AMENDMENT AND WARRANT FORFEITURE
AGREEMENT (this “Agreement”) is entered into as of October 24, 2012 by and among
CNS Response, Inc., a Delaware corporation (the “Company”) and the undersigned
holders (“Undersigned Holders”), as the holders of secured convertible
promissory notes in the aggregate principal amount set forth opposite each such
holder’s name below, and of the warrants to purchase the number of common stock,
par value $0.001 per share (the “Common Stock”), of the Company set forth
opposite each such holder’s name below.

 

Recitals for October 2010 Notes.

 

WHEREAS, the Company entered into a Note and Warrant Purchase Agreement dated as
of October 1, 2010 (the “October 2010 Purchase Agreement”) with certain of the
Undersigned Holders (the “October 2010 Holders”);

 

WHEREAS, pursuant to the October 2010 Purchase Agreement, the Company issued and
sold to such Undersigned Holders a secured convertible promissory note (each, an
“October 2010 Note”) and a warrant to purchase Common Stock (each, an “October
2010 Warrant”);

 

WHEREAS, the Company and the October 2010 Holders entered into an Agreement to
Convert and Amend, dated as of June 3, 2011, in respect of the October 2010
Notes and October 2010 Warrants in connection with a planned listing of
securities of the Company on a Canadian securities exchange;

 

WHEREAS, the Company and the holders of a majority in outstanding principal
amount of October 2010 Notes (the “October 2010 Majority Holders”) subsequently
entered into an Amendment and Conversion Agreement, dated as of September 30,
2011, in connection with the then-pending maturity of the October 2010 Notes and
conversion requirement upon a public offering in which the Company planned to
issue securities yielding gross proceeds of at least $10 million;

 

WHEREAS, the Company effected a reverse stock split (“Reverse Split”) of the
Common Stock on April 2, 2012 at 5:00 pm Pacific Time, as a result of which the
Conversion Price of the October 2010 Notes (as defined in the October 2010
Notes) was adjusted to $3.00, the exercise price of the October 2010 Warrants
was adjusted to $3.00 per share, and the number of shares issuable upon exercise
of the October 2010 Warrants was proportionately reduced;

 

WHEREAS, the Company and the October 2010 Holders subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;

 

 

 

 

WHEREAS, the Company and the October 2010 Holders subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the October 2010 Notes, the Company will not,
without the prior written consent of the October 2010 Majority Holders, amend,
waive or modify any provision of the Notes;

 

WHEREAS, pursuant to Section 4.2(b) of the October 2010 Purchase Agreement, the
Company will not, without the prior written consent of the October 2010 Majority
Holders, borrow, guaranty or otherwise incur indebtedness in excess of $100,000;

 

Recitals for January 2011 Notes.

 

WHEREAS, the Company entered into a Note and Warrant Purchase Agreement dated as
of January 20, 2011 (the “January 2011 Purchase Agreement”) with certain of the
Undersigned Holders (the “January 2011 Holders”);

 

WHEREAS, pursuant to the January 2011 Purchase Agreement, the Company issued and
sold to such Undersigned Holders a convertible promissory note (each, a “January
2011 Note”) and a warrant to purchase Common Stock (each, a “January 2011
Warrant”);

 

WHEREAS, the Company and the January 2011 Holders entered into an Agreement to
Convert and Amend, dated as of June 3, 2011, in respect of the January 2011
Notes and January 2011 Warrants in connection with a planned listing of
securities of the Company on a Canadian securities exchange;

 

WHEREAS, the Company and the holders of a majority in outstanding principal
amount of January 2011 Notes (the “January 2011 Majority Holders”) subsequently
entered into an Amendment and Conversion Agreement, dated as of September 30,
2011, in connection with the then-pending maturity of the January 2011 Notes and
conversion requirement upon a public offering in which the Company planned to
issue securities yielding gross proceeds of at least $10 million;

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
January 2011 Notes (as defined in the January 2011 Notes), was adjusted to
$3.00, the exercise price of the January 2011 Warrants was adjusted to $3.00 per
share, and the number of shares issuable upon exercise of the January 2011
Warrants was proportionately reduced;

 

WHEREAS, the Company and the January 2011 Holders subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;

 

WHEREAS, the Company and the January 2011 Holders subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;

 

- 2 -

 

 

WHEREAS, pursuant to Section 9 of the January 2011 Notes, the Company will not,
without the prior written consent of the January 2011 Majority Holders, amend,
waive or modify any provision of the Notes;

 

WHEREAS, pursuant to Section 4.2(b) of the January 2011 Purchase Agreement, the
Company will not, without the prior written consent of the January 2011 Majority
Holders, borrow, guaranty or otherwise incur indebtedness in excess of $100,000;

 

Recitals for November 2011 Notes.

 

WHEREAS, the Company entered into an Amended and Restated Note and Warrant
Purchase Agreement dated as of November 11, 2011 (the “November 2011 Purchase
Agreement”) with certain of the Undersigned Holders (the “November 2011
Holders”);

 

WHEREAS, pursuant to the November 2011 Purchase Agreement, the Company issued
and sold to such Undersigned Holders a secured convertible promissory note
(each, a “November 2011 Note”) and a warrant to purchase Common Stock (each, a
“November 2011 Warrant”);

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
November 2011 Notes (as defined in the November 2011 Notes), was adjusted to
$3.00, the exercise price of the November 2011 Warrants was adjusted to $3.00
per share, and the number of shares issuable upon exercise of the November 2011
Warrants was proportionately reduced;

 

WHEREAS, the Company and holders of a majority in outstanding principal amount
of the November 2011 Notes (the “November 2011 Majority Holders”) subsequently
entered into a Conversion Agreement, dated as of May 4, 2012, in connection with
a proposed public offering in which the Company planned to issue securities
yielding gross proceeds of at least $5 million;

 

WHEREAS, the Company and the November 2011 Majority Holders subsequently entered
into a Conversion Agreement, dated as of June 12, 2012, in connection with a
proposed public offering in which the Company planned to issue securities
yielding gross proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the November 2011 Notes, the Company will not,
(i) without the written consent of the November 2011 Majority Holders, amend,
waive or modify any provision of the November 2011 Notes other than Sections
6(a)(ii), 6(c)(iii) and the proviso in the definition of “Conversion Price” in
Section 6(b) and (ii) without the written consent of the November 2011 Holder,
amend, waive or modify Sections 6(a)(ii) and 6(c)(iii) and the proviso in the
definition of “Conversion Price” in Section 6(b) in such November 2011 Holder’s
Note(s).

 

WHEREAS, pursuant to Section 5.2 of the November 2011 Purchase Agreement, any
term of the November 2011 Purchase Agreement may be amended (either
retroactively or prospectively) with the written consent of the Company and the
November 2011 Majority Holders.

 

- 3 -

 

 

WHEREAS, pursuant to Section 4.2(b) of the November 2011 Purchase Agreement, the
Company will not, without the prior written consent of the November 2011
Majority Holders, borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;

 

Recitals for February 2012 Notes.

 

WHEREAS, on February 29, 2012 the Company issued and sold to one of the
Undersigned Holders (the “February 2012 Holder”) a secured convertible
promissory note (a “February 2012 Note”) and a warrant to purchase Common Stock
(a “February 2012 Warrant”);

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
February 2012 Note (as defined in the February 2012 Note), was adjusted to
$3.00, the exercise price of the February 2012 Warrant was adjusted to $3.00 per
share, and the number of shares issuable upon exercise of the February 2012
Warrant was proportionately reduced;

 

WHEREAS, the Company and the February 2012 Holder subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;

 

WHEREAS, the Company and the February 2012 Holder subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the February 2012 Note, the Company will not,
(i) without the written consent of the holders of a majority in outstanding
principal amount of February 2012 Notes (the “February 2012 Majority Holders”),
amend, waive or modify any provision of the February 2012 Notes other than
Sections 6(a)(ii), 6(c)(iii) and the proviso in the definition of “Conversion
Price” in Section 6(b) and (ii) without the written consent of the February 2012
Holder, the Company will not amend, waive or modify Sections 6(a)(ii) and
6(c)(iii) and the proviso in the definition of “Conversion Price” in Section
6(b) in such February 2012 Holder’s Note(s).

 

General Recitals.

 

WHEREAS, the October 2010 Notes, January 2011 Notes, November 2011 Notes and
February 2012 Note are herein collectively referred to as the “Existing Notes”
and the October 2010 Warrants, January 2011 Warrants, November 2011 Warrants and
February 2012 Warrant are herein collectively referred to as the “Existing
Warrants”;

 

- 4 -

 

 

WHEREAS, the Company wishes to issue senior secured convertible promissory notes
(the “New Notes”) in the aggregate principal amount of $2 million, such amount
subject to increase at the discretion of the Company’s Board of Directors,
pursuant to a new Note Purchase Agreement in substantially the form attached as
Exhibit B hereto (the “Amended and Restated Purchase Agreement”) to investors
who will invest funds after the date hereof and to those investors who have
invested $600,000 between August 17, 2012 and October 19, 2012, of which
investors who have invested $400,000 received notes with substantially the same
terms as the terms of the New Notes but containing a mandatory conversion
provision (the purchase and sale of the New Notes pursuant to the Amended and
Restated Purchase Agreement and the purchase and sale of the 2013 Notes (as
defined below) is referred to herein as the “New Financing”);

 

WHEREAS, a Consent, Note Amendment and Warrant Forfeiture Agreement (“Original
Agreement”) was entered into as of August 15, 2012 by and among the Company and
certain of the Undersigned Holders, representing approximately $2.5 million of
the Existing Notes outstanding as of such date;

 

WHEREAS, the Company has, in accordance with such executed consents, accepted
subscriptions and funds for $600,000 of New Notes;

 

WHEREAS, the Company also has deemed it in the best interest of the Corporation
to be able to issue additional senior secured convertible promissory notes (the
“2013 Notes”) in the aggregate principal amount of $1 million prior to the third
calendar quarter of 2013. Such amount, price and terms of 2013 Notes will be
subject to the discretion of the Company’s Board of Directors, pursuant to a new
purchase agreement in form substantially similar to that attached as Exhibit B
hereto (references herein to the “New Financing” shall include the sale and
issuance of promissory notes of up to $1 million during 2013);

 

WHEREAS, $200,000 of such aggregate principal amount represents the aggregate
principal amount outstanding under two demand notes in the principal amount of
$100,000 each, issued by the Company to John Pappajohn on April 26, 2012 and May
25, 2012, which are being exchanged in the New Financing (such notes, the
“Demand Notes”);

 

WHEREAS, in connection with the New Financing, the parties hereto desire to
amend that certain Amended and Restated Security Agreement, dated as of
September 30, 2011, by and between the Company and Paul Buck, as administrative
agent for the Secured Parties (as defined therein) (the “Prior Security
Agreement”), by entering into a Second Amended and Restated Security Agreement,
in substantially the form attached as Exhibit A hereto (the “Amended Security
Agreement”), in order to grant to the holders of the New Notes in the New
Financing a first position security interest in the Collateral (as defined in
the Prior Security Agreement), which shall be senior to the security interest
currently held by the holders of the Existing Notes pursuant to the Prior
Security Agreement; and

 

WHEREAS, the Company and the Undersigned Holders wish to (i) amend the Existing
Notes, (ii) forfeit, cancel and surrender the Existing Warrants and (iii)
consent to the New Financings in accordance with the terms set forth herein;

 

NOW, THEREFORE, the Undersigned Holders, consisting of at least the October 2010
Majority Holders, the January 2011 Majority Holders, the November 2011 Majority
Holders and the February 2012 Holder, on behalf of all of the holders of the
Existing Notes and Existing Warrants, in consideration for the mutual promises
and covenants herein, agree, effective upon the Company’s receipt of proceeds in
the New Financing of at least $1,350,000 (the “Minimum Amount”) unless otherwise
indicated, as follows:

 

- 5 -

 

 

1.           Amendments to Existing Notes.

 

(a)          Maturity Date. The Undersigned Holders, on behalf of all of the
holders of Existing Notes, agree that the maturity date set forth in subsection
(i) of the first paragraph of each Existing Note is hereby amended to mean
October 1, 2013.

 

(b)          Conversion Price. The Undersigned Holders, on behalf of all of the
holders of Existing Notes, agree that the definition of “Conversion Price” in
Section 6(b) of the Existing Notes shall be replaced in its entirety with the
following (the “Conversion Price Adjustment”):

 

“‘Conversion Price’ means, as of any Conversion Date or other date of
determination, $1.00, subject to adjustment as provided herein.”

 

Provided, however, that, for each holder of November 2011 Notes, the existing
proviso in Section 6(b) of the November 2011 Notes, referring to the Conversion
Price in the case of mandatory conversion described in Section 6(c)(iii) of such
notes, shall only be deleted if such holder consents to such deletion by signing
this Agreement.

 

(c)          Removal of Full Ratchet. The Undersigned Holders, on behalf of all
of the holders of Existing Notes, agree to remove Section 7(d) - Ratchet in its
entirety from the Existing Notes.

 

(d)          Reference to Security Agreement. The Undersigned Holders, on behalf
of all of the holders of Existing Notes, agree that any and all references in
the Existing Notes to “Security Agreement” shall be deemed to refer to the
Amended Security Agreement, dated as of August 16, 2012, by and between the
Company and David B. Jones, as administrative agent on behalf of the Secured
Parties (as defined therein).

 

(e)          Reference to Security Interest and Subordination. The Undersigned
Holders, on behalf of all of the holders of Existing Notes, agree that any
references in the Existing Notes to “first position security interest,” “second
position security interest” and “subordination,” or similar terms, shall be
adjusted to reflect the structure described in Section 4 hereof and the Amended
Security Agreement.

 

2.           Forfeiture of Warrants.

 

(a)          Forfeiture. Subject to the terms and conditions of this Agreement,
the Undersigned Holders agree to cancel all of the Existing Warrants held by
such Undersigned Holders (it being understood that no warrants held by the
Undersigned Holders other than the Existing Warrants shall be canceled pursuant
to this Section).

 

- 6 -

 

 

(b)          Release. Each Undersigned Holder hereby releases and forever
discharges the Company and its predecessors, successors, assigns and each of
them, and each past, present, and future director, partner, subsidiary, division
or entity or affiliated corporation, and each past, present or future employee,
agent, representative, attorney, accountant, officer, director, stockholder,
subscriber, and all persons acting by, through, under or in concert with them,
or any of them, of and from any and all claims, actions, causes of action,
suits, debts, liens, demands, contracts, liabilities, agreements, costs,
expenses, or losses of any type, whether known or unknown, fixed or contingent,
which such Undersigned Holder had, now has, or may hereafter have, arising out
of or resulting from the Existing Warrants, or the shares of capital stock of
the Company issuable upon exercise of the Existing Warrants, prior to the date
hereof, including, without limitation, any such claims and other rights related
to or arising from any promise, guaranty or grant (oral or written) by the
Company to be issued or otherwise acquire or receive an equity interest in the
Company, including but not limited to: (i) the Undersigned Holder’s claim to any
equity interest in the Company, and (ii) any and all claims with respect to
rights of notice under the Existing Warrants or applicable law.

 

3.           Waiver. Each Undersigned Holder hereby irrevocably waives the
ability to declare an event of default under the Existing Notes as a result of
the issuance by the Company of the Demand Notes and the New Notes, including the
notes as previously issued to those persons who invested $600,000 from August
17, 2012 to October 19, 2012, and waives all rights and remedies related thereto
under the Existing Notes and the related purchase agreement.

 

4.           Consent to New Financing and Issuance of Demand Notes.
Notwithstanding anything to the contrary in the terms of the Existing Notes, the
October 2010 Purchase Agreement, the January 2011 Purchase Agreement, the
November 2011 Purchase Agreement and/or any other agreement referenced in the
Recitals hereto, each Undersigned Holder hereby irrevocably:

 

(a)          agrees and consents to the New Financing and the issuance of the
New Notes by the Company on the terms and conditions set forth in the New
Purchase Agreement and the Amended Security Agreement, including, but not
limited to, the grant of a first position security interest in the Collateral to
the investors in the New Financing, which first position security interest would
be senior to the security interests held by the holders of the Existing Notes;

 

(b)          agrees and consents to the issuance of New Notes, including the
notes as previously issued to those persons who invested $600,000 from August
17, 2012 to October 19, 2012;

 

(c)          agrees and consents to the subordination of the Existing Notes to
the investors in the New Financing; and

 

(d)           agrees and consents to the issuance of the Demand Notes.

 

- 7 -

 

 

5.           Representations and Warranties of Undersigned Holders. Each
Undersigned Holder hereby represents and warrants to the Company as follows:

 

(a)          Authority. Each Undersigned Holder has, as appropriate, full power
and legal capacity and all corporate right, power, legal capacity and authority
to enter into this Agreement. The execution, delivery and performance of this
Agreement has been duly and validly approved and authorized by each Undersigned
Holder.

 

(b)          Title to Warrants. Each Undersigned Holder has good and valid title
to, and owns all right, title and interest (legal and beneficial) in, the
Existing Warrants being cancelled pursuant to this Agreement, free and clear of
all liens. No stock certificates have been issued to the Undersigned Holders,
or, to the knowledge of the Undersigned Holders, to any other person, in respect
of the Existing Warrants.

 

(c)          Accredited Investor. Each Undersigned Holder is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).

 

(i)          Investment for Own Account. The shares of Common Stock to be issued
upon conversion of the Existing Note(s) in accordance herewith are being, and
will be, acquired for his, her or its own account, for investment and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act.

 

(ii)         Knowledge and Experience. Each Undersigned Holder has such
knowledge and experience in financial and business matters that (s)he is capable
of evaluating the merits and risks of an investment in the shares of Common
Stock and of making an informed investment decision with respect thereto, has
the ability and capacity to protect his/her interests and can bear the economic
risk of the acceptance of the shares of Common Stock, including a total loss of
his/her investment.

 

(iii)        Opportunity to Ask Questions. Each Undersigned Holder has had the
opportunity to ask questions and receive answers from the Company or any
authorized person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by each such Undersigned Holder. In connection therewith,
each Undersigned Holder acknowledges that (s)he has had the opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management or any authorized person acting on its behalf.

 

(iv)        Receipt of Information. Each Undersigned Holder has received and
reviewed all the information concerning the Company, the Existing Notes and the
shares of Common Stock underlying such Existing Notes, both written and oral,
that the Undersigned Holder desires. Without limiting the generality of the
foregoing, the Undersigned Holder has been furnished with or has had the
opportunity to acquire, and to review: all information, both written and oral,
that the Undersigned Holder desires with respect to the Company’s business,
management, financial affairs and prospects. In determining whether to make this
investment, the Undersigned Holder has relied solely on his/her own knowledge
and understanding of the Company and its business based upon the Undersigned
Holder’s own due diligence investigations and the Company’s filings with the
U.S. Securities and Exchange Commission.

 

- 8 -

 

 

6.           Miscellaneous.

 

(a)          Effectiveness of Agreement. It is understood and agreed by the
parties hereto that this Agreement shall only be effective upon the receipt by
the Company of the Minimum Amount in the New Financing; provided, however, that
the waiver and consent contained in the second sentence of Section 3 and in
Section 4(c) shall be effective as to an Undersigned Holder immediately upon
execution of this Agreement by such holder.

 

(b)          Acknowledgment. It is understood and agreed by the parties hereto
that the Company is making available to the holders of all Existing Notes the
same opportunity to receive the Conversion Price Adjustment set forth in Section
1 hereof.

 

(c)          Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF CALIFORNIA.

 

(d)          Amendment. This Agreement may only be amended by written agreement
of the Company and at least the October 2010 Majority Holders, the January 2011
Majority Holders, the November 2011 Majority Holders and the February 2012
Majority Holders expressly stating that such instrument is intended to modify,
amend or supplement this Agreement.

 

(e)          Assignment. An Undersigned Holder may only assign this Agreement
with the written consent of the Company. The Company may freely assign this
Agreement without the consent of any other party. Any assignment of this
Agreement in violation of this Section is null and void. This Agreement shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

(f)          Waiver of Rights. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All rights, powers
and remedies under this Agreement are cumulative and are not exclusive of any
other rights, powers and remedies provided by law.

 

- 9 -

 

 

 

(g)          No Other Agreements. This Agreement (including the Exhibits
attached hereto) contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter thereof and
shall constitute the entire agreement between the parties hereto with respect to
the subject matter thereof, superseding all prior oral or written
understandings. There are no unwritten agreements between the parties hereto. In
the event of a conflict between the terms of this Agreement, on the one hand,
and the terms of the Existing Notes, the October 2010 Purchase Agreement, the
January 2011 Purchase Agreement, the November 2011 Purchase Agreement and/or any
other agreement referenced in the Recitals hereto, on the other hand, the terms
of this Agreement shall prevail and control.

 

(h)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement will be
binding upon the Company and the Undersigned Holders and their respective
successors, assigns, heirs and personal representatives.

 

(i)          Further Assurances. The Undersigned Holders shall from time to time
and at all times hereafter make, do, execute, or cause or procure to be made,
done and executed such further acts, deeds, conveyances, consents and assurances
without further consideration, which may be reasonably required to effect the
transactions contemplated by this Agreement.

 

[Signature page follows]

 

- 10 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CNS Response, Inc.       By:     Name: George Carpenter   Title:   CEO

 

Holders of Existing Notes:   Series of Existing Note(s)  

Aggregate Principal

Amount(s)

          ___________________________________   October 2010 Notes   $761,688
John Pappajohn        

 

SAIL  Venture Partners, LP                  
By:_________________________________   October 2010 Notes   $250,000 Name:
______________________         Title:   _____________________        

 

___________________________________   October 2010 Notes   $500,000 Andy Sassine
       

 

___________________________________   October 2010 Notes   $100,000 Fatos Mucha
       

 

JD Advisors, LLC                   By:_________________________________  
October 2010 Notes   $150,000 Name: ______________________         Title:  
_____________________        

 

Queen Street Capital Corporation                  
By:_________________________________   October 2010 Notes   $100,000 Name:
______________________         Title:   _____________________        

 

 

 

 

Holders of Existing Notes:   Series of Existing Note(s)  

Aggregate Principal

Amount(s)

          BGN Acquisition Ltd., LP                  
By:_________________________________   October 2010 Notes   $250,000 Name:
______________________         Title:   _____________________        

 

Deerwood Holdings, LLC                   By:__________________________________  
October 2010 Notes   $256,125 Name: ______________________         Title:  
_____________________        

 

Deerwood Partners, LLC                   By:__________________________________  
October 2010 Notes   $256,125 Name: ______________________         Title:  
_____________________        

 

Pyxis (Highland) Long/Short Healthcare Fund                  
By:__________________________________   October 2010 Notes   $400,000 Name:
______________________         Title:   _____________________        

 

___________________________________   January 2011 Notes   $100,000 Meyer Proler
M.D.        

 

____________________________________   January 2011 Notes   $100,000 William F.
Grieco        

 

- 2 -

 

 

_____________________________________   January 2011 Notes   $200,000 Edward
L.Scanlon        

 

Frommer Family Trust dated August 29, 2006                  
By:__________________________________   January 2011 Notes   $50,000 Name:
______________________         Title:   _____________________        

 

_____________________________________   January 2011 Notes   $50,000 Paul Buck  
     

 

_____________________________________   January 2011 Notes   $200,000 Andy
Sassine                             Highland Long/Short Healthcare Fund        
          By:__________________________________   January 2011 Notes   $400,000
Name: ______________________         Title:   _____________________        

 

SAIL 2010 Co-Investment Partners, LP                  
By:__________________________________   January 2011 Notes   $437,500 Name:
______________________         Title:   _____________________        

 

SAIL Venture Partners, LP                  
By:__________________________________   January 2011 Notes   $562,500 Name:
______________________         Title:   _____________________        

 

- 3 -

 

 

_____________________________________   January 2011 Notes   $100,000 Rajiv Kaul
       

 

_____________________________________         John M. Pulos   January 2011 Notes
  $150,000

 

Cummings Bay Healthcare Fund, LP.                  
By:__________________________________         Name: ______________________  
January 2011 Notes   $150,000 Title:   _____________________        

 

_____________________________________         John Pappajohn   November 2011
Notes   $750,000

 

Jordan Family, LLC                   By:__________________________________      
  Name: ______________________   November 2011 Notes   $20,000 Title:  
_____________________                   ____________________________________    
    Larry Hopfenspirger   November 2011 Notes   $90,000           Zanett
Opportunity Fund, Ltd         c/o Appleby Surling Hunter                  
By:__________________________________         Name: ______________________  
November 2011 Notes   $290,000 Title:   _____________________        

 

- 4 -

 

 

_____________________________________   November 2011 Notes   $100,000 Edward L.
Scanlon        

 

Fidelity Management Trust Company : FBO John Pagnucco Acct :177-659304          
        By:__________________________________         Name:
______________________         Title:   _____________________   November 2011
Notes   $50,000           Scotia Capital ITF AlphaNorth Offshore Inc. Acct
40300733                   By:__________________________________   November 2011
Notes   $500,000 Name: ______________________         Title:  
_____________________                   ____________________________________  
November 2011 Notes   $50,000 Gene Salkind, MD        

 

_____________________________________   November 2011 Notes   $100,000 Aubrey W.
Baillie        

 

Blumont Capital Corp.         ITF Northern Rivers Innovation RSP Fund.          
        By:__________________________________         Name:
______________________   November 2011 Notes   $50,000 Title:  
_____________________        

 

- 5 -

 

 

Zanett Opportunity Fund, Ltd         c/o Appleby Surling Hunter                
  By:__________________________________         Name: ______________________  
February 2012 Note   $90,000 Title:   _____________________        

 

- 6 -

 

